Citation Nr: 1038276	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  10-23 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to accrued pension benefits based upon date of 
claim.

2.  Entitlement to retroactive pension for accrued purposes.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1945 to August 1946.  
The appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Waco, Texas, Regional Office 
(RO).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to retroactive pension is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for pension benefits was received March 
[redacted], 2008.

2.  The Veteran died March [redacted], 2008.  

3.  There was no potential for an award of pension since the 
Veteran did not survive to the next month.  


CONCLUSION OF LAW

The claim of entitlement to accrued pension benefits based upon 
date of claim lacks legal merit.  38 U.S.C.A. §§  5110, 5111(a) 
(West 2002); 38 C.F.R. § 3.31 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

However, where the law, and not the evidence, is dispositive of 
the claim, the above provisions are not applicable.  See Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 
Vet. App. 129 (2002).  As shown below, the Veteran did not 
survive to the next month and thus there was no potential for an 
award.  The appellant's claim for accrued benefits is thus 
precluded by the applicable law and regulations, and the VCAA is 
therefore inapplicable to this claim.

Legal Criteria and Analysis 

The appellant has appealed the denial of accrued benefits.  The 
Board shall address two theories of entitlement.  Accrued 
benefits based upon date of claim and accrued benefits based upon 
a retroactive theory.  After review of the evidence, the Board 
finds against the accrued claim based upon the date of claim 
theory.  

An accrued benefits claim arises after a veteran has died.  
Although a veteran's claim does not survive his death, see 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994), certain individuals 
may be entitled to accrued benefits under certain conditions. 
Among requirements for accrued benefits are that a claim must be 
filed within the year after the veteran's death.  38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000.  In this case, the appellant's claim 
for accrued benefits was received within one year of the 
Veteran's death.

Applicable law provides that an individual entitled to accrued 
benefits may be paid periodic monetary benefits to which a 
veteran was entitled at the time of his death under existing 
ratings or based on evidence in the file at the time of his 
death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

The United States Court of Appeals for the Federal Circuit has 
made it clear that, in order to support a claim for accrued 
benefits, a veteran must have had a claim pending at the time of 
his death for such benefits or else be entitled to them under an 
existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); 
Jones v. West, 136 F.3d 1296 (Fed. Cir. Feb. 11, 1998).  

An accrued benefits claim is, under the law, derivative of, and 
separate from, the veteran's claims.  See Zevalkink v. Brown, 6 
Vet. App. 483, 489-490 (1994), aff'd, 102 F.3d 1236 (Fed. Cir. 
1996).  Thus, in the adjudication of a claim for accrued 
benefits, the claimant is bound by the same legal requirements to 
which the veteran would have been bound had he survived to have 
his claims finally decided.

Payment of monetary benefits based on original, reopened, or 
increased awards of compensation, pension, or dependency and 
indemnity compensation may not be made for any period earlier 
than the first day of the calendar month following the month in 
which the award became effective.  38 U.S.C.A. § 5111; 38 C.F.R. 
§ 3.31 (2010).

Here, the Veteran's claim for pension benefits was received March 
[redacted], 2008.  However, the Veteran died the same day that he filed 
his claim.  As such, we find that there is no potential for an 
award.  In this regard, we are aware of 38 U.S.C.A. § 5110(a).  
However, we note that the award is still subject to 38 U.S.C.A. § 
5111.  The date of the claim and the Veteran's death is the same.  
Notwithstanding the effective date assigned for either an 
original grant of benefits, under the law, the commencement of 
payment of VA monetary benefits is delayed until the first day of 
the calendar month following the month in which the effective 
date of the award is assigned.  See 38 U.S.C.A. § 5111(a) (West 
2002); 38 C.F.R. § 3.31 (2010).  As such, there is no potential 
award since the Veteran did not survive to the next month.  

We also note that the provisions of 38 U.S.C.A. § 5310(a) are not 
applicable because the appellant is not entitled to death 
benefits.  Furthermore, 38 U.S.C.A. § 5310 (b) is not applicable 
because the Veteran was not in receipt of compensation or pension 
at time of death.

Accordingly, the claim is denied.  


ORDER

Entitlement to accrued pension benefits based upon date of claim 
is denied.


REMAND

There are documents within the file which constitutes a claim for 
retroactive pension.  We find that the pleadings are sufficiently 
broad enough to constitute a timely application under 38 U.S.C.A. 
§ 5110(b)(3).  We find that a remand is warranted so that the RO 
can consider 38 U.S.C.A. § 5110 (b)(3)(A) and (B).  As such, we 
remand this issue for further development.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

The RO should consider the appellant's claim 
for retroactive pension and the provisions of 
38 U.S.C.A. § 5110(b)(3)(A) and (B).  The AOJ 
should provide rate charts for veterans, 
dependents, aid and attendance and housebound 
for the appropriate years.  The AOJ should 
clearly compute countable income.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


